NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10094

              Plaintiff - Appellee,              D.C. No. 4:13-cr-01766-CKJ-
                                                 LAB-1
  v.

MANUEL SALAIS-VASQUEZ,                           MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted March 9, 2015**
                             San Francisco California

Before: NOONAN, W. FLETCHER, and DAVIS,*** Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.
      Manuel Salais-Vasquez appeals his conviction by guilty plea and sentence

for illegal re-entry after deportation in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review for plain error a claim of a Fed. R. Crim. P. 11 violation where,

as here, the defendant failed to raise the issue below. United States v. Vonn, 535
U.S. 55, 59 (2002). The defendant must show: “(1) an error (2) that was clear or

obvious, (3) that affected substantial rights, and (4) that seriously affected the

fairness, integrity or public reputation of judicial proceedings.” United States v.

Castillo-Marin, 684 F.3d 914, 918 (9th Cir. 2012). An error under Rule 11 that

affects substantial rights is one for which the defendant can show “a reasonable

probability that, but for the error, he would not have entered the plea.” United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

      We conclude the district court’s failure to provide a general warning as to

the immigration consequences of a guilty plea was not reversible error because

Salais-Vasquez has not shown a reasonable probability that, but for the error, he

would not have pled guilty. The district court erred by failing to warn Salais-

Vasquez that he would be denied citizenship or admission, as Rule 11 and the

Advisory Committee Notes require. See Fed. R. Crim. P. 11(b)(1)(O); Fed. R.

Crim. P. 11 Advisory Committee Notes, 2013 Amendment, Subdivision (b)(1)(O).


                                           2
However, this error did not affect Salais-Vasquez’s substantial rights. See

Dominguez Benitez, 542 U.S. at 83. Salais-Vasquez was already aware, because of

his prior deportation as an alien convicted of murder and kidnapping, that he would

be denied re-entry and citizenship. That Salais-Vasquez knew he crossed the

border illegally confirms he understood he could not enter legally. His guilty plea

here did not change his immigration status, except as to his removal, of which he

was informed by the Magistrate Judge.

      AFFIRMED.




                                         3